The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Claims 8-39 are currently pending in the application. Initially cancelled claims 1-7 are original claims to patent US 8,259,701 B2 and claims 8-39 are newly added claims.
	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,259,701 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Specification
The amendment filed 09/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the disclosures of which are incorporated herein by reference in their entirety”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8-10, 14, 15-17, 21, 22-24, 28, 29-31, and 35-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,967,936 B1 (herein Laroia).

Claim 8
Laroia
A method of a base station which communicates with one or more user equipment(s) (“UE(s)”) in a cell, the method comprising: 
“In an illustrative embodiment, each base station in an OFDM wireless system synchronizes its downlink and uplink timing. The downlinks and uplinks of different base stations need not be synchronized. A mobile desiring uplink access with a given base station starts with an open-loop timing synchronization by synchronizing its transmission timing to the received downlink. This open-loop downlink synchronization automatically synchronizes the uplink to within the round-trip propagation delay between the base station and mobile.” (Laroia: column 2, lines 17-27; also figures 2 and 3)

transmitting a first timer value of a timer, wherein the first timer value is common to the one or more UE(s) in the cell; 
The first timer value is Laroia’s initial timing sent from the base station which is the same or common for everything in the base station cell and does not require communication from a specific mobile (Laroia: column 3, line 63 to column 4, line 60). Laroia’s disclosure of timing demonstrates measuring a time interval, which in turn demonstrates a timer.

“In an illustrative embodiment, each base station in an OFDM wireless system synchronizes its downlink and uplink timing.” (Laroia: column 2, lines 17-19) 

“A mobile desiring access begins by identifying if a carrier is available in its area, and if so, synchronizes its receiver to the downlink from an appropriate base station. In accordance with an illustrative embodiment of the invention, the mobile initially synchronizes its transmit timing to its receive timing. In addition, every base station in the illustrative embodiment synchronizes its uplink and downlink timing.” (Laroia: column 4, lines 4-11)

“An important aspect of the initial open-loop synchronization is that, after the mobile has synchronized its transmit and receive timing to the base station downlink, the mobile uplink will be automatically initially synchronized to the base station uplink with an error of at most one round trip propagation delay. This open-loop synchronization accuracy is not intended to be sufficient for the data transmission. It is only intended to provide an approximate level of synchronization adequate to begin the access procedure. In particular, since the timing and access intervals occur at fixed points within the uplink stream, mobiles which have completed the open-loop synchronization will be able to locate the timing and access intervals within the round-trip propagation delay.” (Laroia: column 4, lines 14-27)

transmitting a second timer value of the timer after transmitting the first timer value, wherein the second timer value is transmitted, by the base station, to one of the one or more UE(s) dedicatedly;
The second timer value is the Laroia’s refined timing sent from the base station to a particular mobile and which is based on an estimation of a particular mobile’s timing (Laroia: column 4, line 62 to column 6, line 41; see also resynchronization column 6, line 43 to column 7, line 30)
 
“If the access is detected and granted, the base station transmits an access acknowledgment back to the mobile in a reserved downlink channel. The location of the downlink channel for the acknowledgments should be known to the mobile. The access acknowledgment can also contain a timing and power correction, initial uplink and downlink channel assignments, and possibly other call set-up information. After receiving the access acknowledgment, the mobile can adjust its timing and power accordingly and begin communication on the assigned channels.” (Laroia: column 5, lines 14-23)

determining status of uplink synchronization by using the second timer value after the second timer value is transmitted; and
The broadest reasonable interpretation of “status” of uplink synchronization is determined in Laroia based on the synchronization of timing periodically sent to the mobile.

“After the initial open-loop synchronization, the mobile is ready to acquire and refine the synchronization of uplink and downlink channels.” (Laroia: column 4, lines 64-66)

“The access acknowledgment can also contain a timing and power correction, initial uplink and downlink channel assignments, and possibly other call set-up information” (Laroia: column 5, lines 18-21)

“After acquiring initial channels and timing, mobiles will need to continually re-synchronize to track changes in the propagation delay and timing drifts between the mobile and the base station. For re-synchronization, a mobile can transmit a pre-determined timing re-synchronization signal to the base station in a pre-determined timing and access interval. The base station can measure the arrival time of the signal, and communicate an appropriate timing correction back to the mobile in a downlink channel.” (Laroia: column 6, lines 45-53)

receiving one or more uplink signals from one of the one or more UEs.

In Laroia the transmitted/received uplink signal is the uplink communications coming from the mobile.

“If the access is detected and granted, the base station transmits an access acknowledgment back to the mobile in a reserved downlink channel. The location of the downlink channel for the acknowledgments should be known to the mobile. The access acknowledgment can also contain a timing and power correction, initial uplink and downlink channel assignments, and possibly other call set-up information. After receiving the access acknowledgment, the mobile can adjust its timing and power accordingly and begin communication on the assigned channels.” (Laroia: column 5, lines 14-23)

Claim 9
Laroia
The method according to claim 8, wherein the first timer value is included in system information.
System information is the pilot tones of Laroia.

“It is assumed in the illustrative embodiment that each base station constantly transmits some form of downlink pilot tones from which mobiles can acquire the carrier frequency, and the downlink symbol and frame timing.” (Laroia: column 4, lines 29-33)

Claim 10
Laroia
The method according to claim 9, wherein the first timer value is included in system information broadcast to the one or more UE(s).
“It is assumed in the illustrative embodiment that each base station constantly transmits some form of downlink pilot tones from which mobiles can acquire the carrier frequency, and the downlink symbol and frame timing.” (Laroia: column 4, lines 29-33)

Claim 14
Laroia
The method according to claim 8, the method further comprising determining status of uplink synchronization by using the first timer value after the transmitting the first timer value and before the transmitting the second timer value.

In Laroia only the first timing is used before the second timing is sent (Laroia: column 3, line 63 to column 5, line 13).
Claim 36
Laroia
The method according to claim 8, wherein communication between one of the one or more UEs and the base station is synchronized in a case where the timer is running, and wherein the communication is not synchronized in a case where the timer is not running.

In Laroia communication is not synchronized until at least the initial open-loop synchronization procedure, the timer does not yet have the timing to process, and as such the timer is not running. Once the initial synchronization procedure is performed the timer has at least some timing to process, the timer is thus running, and communication is at least partially synchronized. Later, Laroia shows a case of the running timer with fully synchronized communication. 

“In open-loop synchronization, the mobile identifies a base station to communicate with, establishes downlink synchronization, and approximately synchronizes the uplink. In particular, after conducting the open-loop synchronization, the mobiles will be able to approximately locate the timing and access intervals.

A mobile desiring access begins by identifying if a carrier is available in its area, and if so, synchronizes its receiver to the downlink from an appropriate base station. In accordance with an illustrative embodiment of the invention, the mobile initially synchronizes its transmit timing to its receive timing. In addition, every base station in the illustrative embodiment synchronizes its uplink and downlink timing. There is no need in such a system for different base stations to synchronize their uplink or downlink with one another.

An important aspect of the initial open-loop synchronization is that, after the mobile has synchronized its transmit and receive timing to the base station downlink, the mobile uplink will be automatically initially synchronized to the base station uplink with an error of at most one round trip propagation delay. This open-loop synchronization accuracy is not intended to be sufficient for the data transmission. It is only intended to provide an approximate level of synchronization adequate to begin the access procedure. In particular, since the timing and access intervals occur at fixed points within the uplink stream, mobiles which have completed the open-loop synchronization will be able to locate the timing and access intervals within the round-trip propagation delay.” (Laroia: column 3, line 63 to column 4, line 27)



Claims 15-17, 21, 22-24, 28, 29-31, 35, and 37-39
The limitations of claims 15-17, 21, 22-24, 28, 29-31, 35, and 37-39 correspond to the limitations of claims 8-10, 14, and 36 and as such are rejected in a corresponding manner. Additionally, Laroia shows processing means (Laroia: column 1, lines 17-20; column 11, lines 31-50; column 12, lines 1-23). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13, 18-20, 25-27, and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,967,936 B1 (herein Laroia) in view of “3GPP TSG RAN WG2 #56bis: Uplink synchronization” (herein DoCoMo).

Claim 11
Laroia and DoCoMo
The method according to claim 8, wherein the second timer value is included in a message which is related to an RRC connection.
Laroia does not explicitly state “the second timer value is included in a message which is related to an RRC connection”.

DoCoMo demonstrates that it was known at the time of invention to signal timer values by RRC (page 2, under figure 1). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the refined second timing of Laroia as signaled/messaged by RRC as suggested by DoCoMo’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Laroia and DoCoMo are directed to uplink synchronization.	

Claim 12
Laroia and DoCoMo
The method according to claim 8, wherein the status of uplink synchronization is either an uplink signal is synchronized or the uplink signal is not synchronized.
Laroia does not explicitly state “the status of uplink synchronization is either an uplink signal is synchronized or the uplink signal is not synchronized”.

DoCoMo explains the use of the expiration of a timer to determine if uplink (UL) synchronization can be assumed or not, or in other words whether an uplink signal is synchronized or not synchronized (DoCoMo: pages 1-2).

“It is necessary for both eNB and UE to estimate whether UL synchronization is kept or lost in order to decide the necessity of the Timing Advance procedure prior to resuming DL and UL transmission” (DoCoMo: page 1, second to last paragraph)

“… assumes that UL synchronization is no longer guaranteed after the timer expires” (page 1, last paragraph)

DoCoMo demonstrates that it was known at the time of invention to have a status of an uplink synchronization as either synchronized or not synchronized (DoCoMo: page 1, see above). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the synchronization of uplink signals of Laroia with Laroia’s base station and/or user equipment also determining the second timer value/information as expiring to determine if an uplink signal is or is not synchronized as suggested by DoCoMo’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation is an application of a known element and technique yielding a predictable result using an acceptable piece of prior art; DoCoMo notes such a timer expiry for a status of “is or is not synchronized” is useful from a battery saving perspective (DoCoMo: page 1, section 2.1); and both Laroia and DoCoMo are directed to uplink synchronization.

Claim 13
Laroia and DoCoMo
The method according to claim 12, the method further comprising receiving, from the one of the one or more UE(s), the uplink signal.
In Laroia the transmitted/received uplink signal is the uplink communications coming from the mobile.

“If the access is detected and granted, the base station transmits an access acknowledgment back to the mobile in a reserved downlink channel. The location of the downlink channel for the acknowledgments should be known to the mobile. The access acknowledgment can also contain a timing and power correction, initial uplink and downlink channel assignments, and possibly other call set-up information. After receiving the access acknowledgment, the mobile can adjust its timing and power accordingly and begin communication on the assigned channels.” (Laroia: column 5, lines 14-23)



Claims 18-20, 25-27, and 32-34
The limitations of claims 18-20, 25-27, and 32-34 correspond to the limitations of claims 11-13 and as such are rejected in a corresponding manner.

Response to Arguments
Patent Owner's arguments filed 04/28/2022 (herein Remarks) have been fully considered but they are not persuasive. 
The previous rejections under 35 USC 251 with regard to “Recapture” are withdrawn in view of the filed Response (04/28/2022). The previous objections to the declaration and rejections of the claims over the declaration are withdrawn in view of the filed Response.
The Remarks argue Laroia “fails to teach or suggest an element corresponding to ‘a timer’ for measuring the timing” (Remarks: pages 19-22). This argument is not persuasive as Laroia clearly indicates tracking timing and as such requires a timer of some sort (at least through software) for that purpose. That timer is a/the timer claimed.
Note, the original disclosure of the patent under consideration in this reissue proceeding states, “It goes without saying that the operations of the mobile station 101 and the base station 102 according to the present invention can be realized in hardware form by implementing within the mobile station 101 and the base station 102 a circuit component which consists of an LSI (Large Scale Integration) or other hardware parts into which a program that realizes these functions is incorporated, but these operations can also be realized in software form by causing the CPU 1001 on the computer processing unit to execute a program which provides the functions of these components” (Specification of 8,259,701: column 16, lines 28-37). Further, the term “timer” is understood as, “A register (high-speed memory circuit) or a special circuit, chip, or software routine used to measure time intervals. A timer is not the same as the system clock, although its pulses can be derived from the system clock frequency” (Microsoft Computer Dictionary: p.521, “timer”). As such, Laroia discloses time intervals measured by a timer consistent with the meaning of the ‘701 patent’s disclosure and the meaning of the term “timer”. Therefore, the presented arguments are not persuasive.
The Remarks also argue, “Laroia's ‘timing’ is completely different from DoCoMo's alleged ‘timer value’, and it is not possible to combine Laroia with DoCoMo by assuming that these values correspond to each other” (Remarks: page 21). This argument is unpersuasive as DoCoMo demonstrates on a fundamental level timer values can be signaled via RRC. As the above argument demonstrates, Laroia’s ‘timing’ is a ‘timer value’ as it is related to use by a timer. Regardless of any other similarities or differences between the terms, they do correspond on a basic level regarding timers. Therefore, this argument is not persuasive. 










Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992